The opinion of the court was delivered by
Lockett, J.:
Defendant appealed his conviction of violating K.S.A. 21-3734(l)(c), (impairing a security interest), claiming the statute is unconstitutionally vague, and also claiming there was improper exclusion of evidence, improper inclusion of evidence, and other trial errors committed by the State and the judge. The Court of Appeals reversed defendant’s conviction holding sua sponte that K.S.A. 21-3734(l)(c) violates Section 16 of the Bill of Rights of the Kansas Constitution’s prohibition against imprisonment for debt. State v. Jones, 11 Kan. App. 2d 612, 731 2d 881 (1987). The State appealed pursuant to K.S.A. 1986 Supp. 60-2101(b) because a question as to the constitutionality of the statute arose for the first time as a result of the Court of Appeals decision.
After examining the record and giving the matter due consideration, we hold, by a unanimous court, that K.S.A. 21-3734(l)(c) is not unconstitutional.
In order that the other issues raised by the appellant, but not considered by the Court of Appeals, may be determined, the case is assigned for further argument on the remaining issues during the week of September 14, 1987.
This brief opinion announcing the decision of the court will be supplemented by a formal opinion to be filed when the remaining issues are decided by this court. The judgment of the Court *628of Appeals is reversed and the case is reset for oral argument on the remaining issues.